Case 2:20-cv-02052-MCS-JEM Document 86 Filed 08/25/21 Page 1 of 1 Page ID #:6012



   1
   2                                                                   JS-6
   3
   4
   5
   6
   7
   8
   9                        UNITED STATES DISTRICT COURT

  10                       CENTRAL DISTRICT OF CALIFORNIA

  11
  12   LOREN SWEARINGEN,                           Case No. 2:20-cv-02052-MCS-JEM

  13                  Plaintiff,                   JUDGMENT

  14   v.

  15   WESTLAKE HEALTH CARE PLAN;
       BLUE CROSS BLUE SHIELD OF
  16   GEORGIA, INC. dba ANTHEM
       BLUE CROSS BLUE SHIELD,
  17
                      Defendants.
  18
  19   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
  20         In accordance with the Court’s Findings of Fact and Conclusions of Law, the
  21   Court enters Judgment in favor of Defendants in this matter.
  22
  23   IT IS SO ORDERED
  24
       Dated:   August 25, 2021
  25
  26                                         By:
                                                   Mark C. Scarsi
  27                                               United States District Court Judge
  28
